Citation Nr: 1447383	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a gallbladder disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1959 to March 1987.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In September 2013 and March 2014, the Board remanded the case for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A gallbladder disorder did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability.




CONCLUSION OF LAW

A gallbladder disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in May 2008, prior to the initial decision on the claim in March 2009.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  However, the Veteran was not provided with Dingess notice until following the initial decision on the claim.  While this notice was issued after the initial adjudication of the claim, the Veteran's appeal was thereafter readjudicated, most recently in an August 2014 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in November 2013, and a VA addendum opinion was provided in April 2014, in accordance with the March 2014 remand directives.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and VA addendum opinion, when considered together, are adequate to decide the case because, as shown below, the examiner provided the findings requested in the April 2014 remand directives.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list does not include gallstones.  See 38 C.F.R. § 3.309(a).  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a gallbladder disorder.

Private and VA treatment notes show that the Veteran has a current gallbladder disorder.  For example, the November 2013 VA examiner diagnosed the Veteran with asymptomatic cholelithiasis.  Thus, the remaining question is whether this current diagnosis is related to service.

The Board's review of the service treatment notes does not show that the Veteran was diagnosed or treated for asymptomatic cholelithiasis during service.  Rather, he was treated for epigastric pain at various times between May 1976 and February 1987, an acute gastrointestinal hemorrhage in May 1986, and early appendicitis and diverticulitis in February 1987.

In his claim for service connection for a gallbladder disorder, the Veteran indicated that his gallstones manifested in March 1987.  The Board's review of the service treatment notes shows the Veteran was treated for elevated cholesterol and diagnosed with hyperlipidemia in March 1987, but there are no indications that he was treated for any complaints pertaining to his gallbladder at that time.  

During the November 2013 VA examination, the Veteran's wife indicated that a gallstone was initially discovered in the 1980s and that the Veteran had bloating and nausea at the time, but his symptoms had resolved.  She reported that the gallstone remained since that time and that it had continued to show up in sonograms.  The VA examiner opined that the Veteran's asymptomatic cholelithiasis was not caused by or permanently aggravated by his nonservice-connected diabetes mellitus.  She also reported that the Veteran's asymptomatic cholelithiasis was diagnosed during service.  

However, in her April 2014 addendum opinion, the November 2013 VA examiner noted that she had carefully reviewed the Veteran's service treatment records and found that they were silent for cholelithiasis during service.  She noted that the only gallbladder disorder found during the pendency of the appeal was an asymptomatic gallstone, which was an incidental finding on lumbar spine imaging in 2002.  She stated that the date of the diagnosis appeared to be based on the Veteran's wife's testimony, and it was most likely that the symptoms that the wife recalled were actually due to his service-connected peptic ulcer disease.  Therefore, she opined that the identified asymptomatic gallstone was less likely as not caused by or a result of, or manifested during service, and it is not otherwise causally or etiologically related to his military service.

The Board notes that the Veteran and his wife are competent to attest to symptoms that they have personally observed.  However, their statements attributing such symptomatology to a specific diagnosis is not competent.  Their contentions that his current asymptomatic gallstone is related to service is testimony as to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Indeed, the Veteran has also been diagnosed with his service-connected peptic ulcer disease, which further complicates the matter.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner in her April 2014 VA addendum opinion is of greater probative weight than the Veteran's more general lay assertions.  She indicated that there were no documented gallstones or gallbladder disease during service.  Her opinions were based on a review of the claims file and the Veteran's reported medical history, as well as her own expertise and training.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for a gallbladder disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).









ORDER

Service connection for a gallbladder disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


